331 B.R. 797 (2005)
In re Bruce Peter BREN and Barbara A. Bren, a/s/f Bruce Bren Homes, Inc. Debtors.
Michael F. Jordan, Appellant,
v.
Bruce Peter Bren and Barbara A. Bren, a/s/f Bruce Bren Homes, Inc., Appellees.
No. 03-6035MN.
United States Bankruptcy Appellate Panel of The Eighth Circuit.
April 5, 2005.


*798 JUDGMENT
Pursuant to the judgment of the United States Court of Appeals, the mandate in this case is hereby recalled and the Bankruptcy Appellate Panel's opinion and judgment of February 2, 2004 are vacated. It is further ordered and adjudged that the judgment of the U.S. Bankruptcy Court is affirmed in part and reversed in part and this case is remanded to the Bankruptcy Court for proceedings consistent with the opinion.